STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

SHELLY SEBASTIAN NO. 2022 CW 0319
VERSUS
LOUISIANA STATE POLICE JUNE 6, 2022

RETIREMENT SYSTEM, KIM GANN,
AND IRVING FELPS

 

In Re: Shelly Sabastian, applying for supervisory writs, 19th
Judicial District Court, Parish of East Baton Rouge,
No. 697,794.

 

BEFORE : McCLENDON, WELCH, AND THERIOT, JJ.

WRIT NOT CONSIDERED. Rule 4-3 of the Uniform Rules of
Louisiana Courts of Appeal provides that a court may grant an
extension of a return date upon the filing of a motion for
extension filed within the original or extended return date
period. A trial court cannot extend the time for filing under
Rule 4-3 of the Uniform Rules of the Louisiana Courts of Appeal
after it has expired. Ross v. City of New Orleans, 96-1853 (La.
App. 4th Cir. 9/13/96), 694 So.2d 973, 974. Here, the motion and
order for extension of the return date filed on November 19,
2021 was not filed before the original return date had expired.
Thus, the writ application filed by Shelly Sebastian on March
28, 2022 is untimely.

Supplementation of this writ application and/or an
application for rehearing will not be considered. Rules 2-18.7
& 4-9, Uniform Rules of Louisiana Courts of Appeal.

PMc

JEW
MRT

COURT OF APPEAL, FIRST CIRCUIT

ASm)

DEPUTY CLERK OF COURT
FOR THE COURT